 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10   In re WE INSURANCE SERVICES,
     INC.,
11
12                                       Debtor.
13
     LESLIE T. GLADSTONE, Chapter 7                      Case No.: 3:19-CV-1007-CAB-NLS
14   Trustee
                                        Plaintiff,       ORDER ON MOTION TO
15
                                                         WITHDRAW THE REFERENCE
16   v.
17   GRANT MOSELEY INSURANCE                             BK Case No.: 17-00099-LA7
     AGENCY, INC. et al.
18                                                       Adversary Pro. No.: 19-900009-LA
                                    Defendants.
19                                                       [Doc. No. 1]
20
21         This matter is before the Court on Defendants motion to withdraw the reference of
22   the first, second, sixth, seventh, and eighth claims asserted in the above-captioned
23   adversary proceeding. [Doc. No. 1.]
24                                          Background
25         On January 10, 2017, chapter 7 bankruptcy proceedings were commenced
26   in the In re We Insurance Services, Inc. (BK Case No.: 17-00099-LA7) matter
27   (“Chapter 7 Case”). Plaintiff, Leslie T. Gladstone, was appointed as the Chapter 7 trustee.
28   At the time that the Chapter 7 Case was filed, debtor, We Insurance Services, Inc.

                                                     1
                                                                              3:19-CV-1007-CAB-NLS
 1   (“Debtor”), had been operating as an insurance broker, selling consumer insurance
 2   policies to the general public.
 3         As a part of the administration of the bankruptcy estate in the Chapter 7 Case,
 4   Plaintiff obtained court orders to operate Debtor and address the various outstanding
 5   issues it had as an active insurance broker. After a period of administration, Plaintiff
 6   filed the above-captioned Adversary Proceeding against Defendants, alleging fraudulent
 7   transfers, preferences, disallowance of claim, breach of contract and related theories of
 8   recovery. [Case No. 17-00099-LA7, Doc. No. 263.] Plaintiff has alleged that due to
 9   claims of $156,000.00 from a wrongful termination lawsuit, and $334,434.00 from the
10   Internal Revenue Service and Franchise Tax Board against Debtor, that Debtor has
11   conspired with its principal Bryan Ells (“Ells”), and Defendants to defeat these creditors’
12   rights by way of fraudulent transfers and other improper transfers of assets and funds. Id.
13         Plaintiff has also filed related adversary proceedings in matter entitled, Leslie T.
14   Gladstone v. Bryan Ells, et al. (Adversary Case No.: 19-90011-LA)(“Related
15   Adversary Proceeding”). The Related Adversary Proceeding alleges that, starting in or
16   about September 2012, Debtor’s principal, Ells, and defendant Grant Moseley
17   (“Moseley”) were negligent and breached their fiduciary duty with respect to their
18   management and control of Debtor. [Case No. 19-90011-LA, Doc. No. 1.] It is alleged
19   that Ells and Moseley failed to adequately keep track of accounts receivable, that they
20   failed to maintain corporate formalities, and that they were negligent in other aspects of
21   Debtor’s operation, and that they improperly used their corporations as instrumentalities
22   as a way to avoid lawful obligations to various creditors. Id.
23                                         Legal Standard
24         District courts have “original but not exclusive jurisdiction” over all bankruptcy
25   proceedings. See 28 U.S.C. § 1334(b). Such proceedings fall into one of two categories:
26   “core proceedings, in which the bankruptcy court may enter appropriate orders and
27   judgment,” and “non-core proceedings, which the bankruptcy court may hear but for which
28   it may only submit proposed findings of fact and conclusions of law to the district court

                                                   2
                                                                               3:19-CV-1007-CAB-NLS
 1   for de novo review.” Sec. Farms v. Int'l Bhd. of Teamsters, Chauffers, Warehousemen &
 2   Helpers, 124 F.3d 999, 1008 (9th Cir. 1997) (quoting 28 U.S.C. § 157) (internal quotation
 3   marks omitted).
 4         In the Southern District of California, all bankruptcy cases are automatically referred
 5   to the bankruptcy court. On a timely motion, however, any party may seek to withdraw that
 6   reference, which is governed by 28 U.S.C. § 157(d). Under Section 157(d):
 7                The district court may withdraw, in whole or in part, any case or
           proceeding referred under this section, on its own motion or on timely motion
 8
           of any party, for cause shown. The district court shall, on timely motion of a
 9         party, so withdraw a proceeding if the court determines that resolution of the
           proceeding requires consideration of both title 11 and other laws of the United
10
           States regulating organizations or activities affecting interstate commerce.
11
           The statute creates two bases for withdrawal: mandatory and permissive. Under
12
     either, “[t]he party seeking withdrawal of the reference bears the burden of showing that
13
     the reference should be withdrawn.” In re Heller Ehrman LLP, 464 B.R. 348, 351–32 (N.D.
14
     Cal. 2011) (citing In re Larry's Apartment, LLC, 210 B.R. 469, 472 (Bankr. D. Ariz. 1997)).
15
           Withdrawal is mandatory where “resolution of the proceeding requires consideration
16
     of both title 11 and other laws of the United States regulating organizations or activities
17
     affecting interstate commerce.” 28 U.S.C. § 157(d). “Overwhelmingly courts and
18
     commentators agree that the mandatory withdrawal provision cannot be given its broadest
19
     literal reading, for sending every proceeding that required passing ‘consideration’ of non-
20
     bankruptcy law back to the district court would ‘eviscerate much of the work of the
21
     bankruptcy courts.’” In re Vicars Ins. Agency, Inc., 96 F.3d 949, 952 (7th Cir. 1996)
22
     (quoting In re Adelphi Inst., Inc., 112 B.R. 534, 536 (S.D.N.Y. 1990)). Courts in the Ninth
23
     Circuit have concluded that withdrawal is mandatory under Section 157(d) “when [non-
24
     title 11] issues require the interpretation, as opposed to mere application, of the non-title
25
     11 statute, or when the court must undertake analysis of significant open and unresolved
26
     issues regarding the non-title 11 law.” See In re Tamalpais Bancorp, 451 B.R. 6, 8–9 (N.D.
27
28

                                                   3
                                                                              3:19-CV-1007-CAB-NLS
 1   Cal. 2011). Under this approach, the withdrawing party “must do more than merely suggest
 2   that novel issues of law could possibly arise in a bankruptcy proceeding.” Id.
 3          Withdrawal is permissive “for cause shown.” 28 U.S.C. § 157(d). In considering
 4   whether a party has shown cause to withdraw the reference, “[i]t is within a district court's
 5   discretion to grant or deny a motion for permissive withdrawal of reference; that decision
 6   will not be disturbed unless the court abuses its discretion.” In re EPD Inv. Co. LLC, No.
 7   cv 13-05536 SJO, 2013 WL 5352953, at *2 (C.D. Cal. Sept. 24, 2013) (citing In re
 8   Cinematronics, Inc., 916 F.2d 1444, 1451 (9th Cir. 1990)).1
 9                                                  DISCUSSION
10          Here, Defendants argue for mandatory withdrawal of reference of the first, second,
11   sixth, seventh and eighth claims for relief in the Adversary Proceeding pursuant to 29
12   U.S.C. §157(d) because resolution of these claims requires consideration of both title 11
13   and other laws of the United States regulating organizations or activities affecting interstate
14   commerce. [Doc. No. 1 at 8.] However, while the first and second claims for fraudulent
15   conveyance are brought under Bankruptcy law and California law, they still constitute core
16   proceedings under 28 U.S.C. §157.2 As to the other state law claims, Defendants have made
17   no showing that determination of any of these claims would require anything more than
18   the “mere application” of a non-Title 11 statute, so withdrawal of reference would not be
19   mandated. In re Tamlpais Bancorp., 451 B.R. at 8-9.
20
21
22
23   1
       Defendants have not argued for permissive withdrawal, and the Court finds no basis for it.
     2
       Although the Ninth Circuit in In re Bellingham Insurance Agency, Inc. held that “fraudulent
24   conveyance claims ... cannot be adjudicated by non-Article III judges,” it also stated that 28 U.S.C. §
25   157(b)(1) provides “bankruptcy courts the power to hear fraudulent conveyance cases and to submit
     reports and recommendations to the district courts. Such cases remain in the core, and the § 157(b)(1)
26   power to ’hear and determine’ them authorizes the bankruptcy courts to issue proposed findings of fact
     and conclusions of law.” In re Bellingham Ins. Agency, Inc. 702 F.3d 553, 561, 565-66. Because
27   bankruptcy courts retain the power to hear fraudulent conveyance cases, district courts have regularly
     denied motions to withdraw references of matters that involve fraudulent conveyances. In re Roger,
28   5:18cv1114-SJO, 2018 WL 3853942, at *3, n. 2 ((C.D. Cal. Aug. 9, 2018)(citations omitted).

                                                         4
                                                                                        3:19-CV-1007-CAB-NLS
 1         Finally, judicial economy will be best served by denying the motion for withdrawal
 2   of reference, as “hearing core matters in a district court could be an inefficient allocation
 3   of judicial resources given that the bankruptcy court generally will be more familiar with
 4   the facts and issues. In re Orion Pictures Corp., 4 F.3d 1095, 1101 (2d Cir. 1993). Having
 5   the bankruptcy court submit proposed findings of fact and conclusions of law in fraudulent
 6   conveyance cases “promotes judicial economy and efficiency by making use of the
 7   bankruptcy court's unique knowledge of Title 11 and familiarity with the actions before
 8   them.” In re Healthcentral.com, 504 F.3d 775, 787-88 (9th Cir. 2007).
 9                                            CONCLUSION
10         For the reasons set forth above, the motion to withdraw reference is DENIED.
11   The Clerk of the Court shall CLOSE the case.
12         It is SO ORDERED.
13   Dated: June 10, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                              3:19-CV-1007-CAB-NLS
